DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 was filed after the mailing date of the Notice of Allowance on June 01, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on June 21, 2022 has been considered by the examiner.

However, the references listed in IDS submitted by Applicant and the references cited in previous office action taken either singly or in combination does not disclose the steps recited in independent claims 1, 11 and 20 (Also see the examiner's statement of reasons for allowance is set forth in the previous OA dated 06/01/2022). Accordingly, claims 1, 11 and 20 are allowed.

Dependent claims 2-10 depend from independent claim 1, dependent claims 12-19 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616